UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


STEPHEN BROOKS,

                                   Plaintiff,

              v.                                                       9:18-CV-997
                                                                       (GLS/DEP)

HON. DONALD WILLIAMS et al.,

                                   Defendants.


APPEARANCES:

STEPHEN BROOKS
14-A-4855
Plaintiff, pro se
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

GARY L. SHARPE
Senior United States District Judge

                                    DECISION and ORDER

I.     INTRODUCTION

       Pro se plaintiff Stephen Brooks commenced this action by filing a civil rights Complaint

pursuant to 42 U.S.C. § 1983 ("Section 1983"). Dkt. No. 2 ("Compl."). By Decision and

Order of this Court filed September 28, 2018 (the "September Order"), the Court dismissed

the Complaint pursuant to 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A, f or failure to state a

claim upon which relief could be granted. Dkt. No. 7. In light of his pro se status, Plaintiff

was afforded an opportunity to amend his Complaint. Id. Plaintiff's Amended Complaint is

now before the Court for review. Dkt. No. 8 ("Am. Compl.").
II.     SUFFICIENCY OF THE AMENDED COMPLAINT1

        Plaintiff seeks relief for the alleged violation of his Fourteenth Amendment due

process rights during criminal proceedings in Ulster County Court. See generally Compl. As

set forth in the September Order, Plaintiff moved to disqualify the District Attorneys' Office

from prosecution of his criminal case due to a prior attorney/client relationship. See Dkt. No.

7 at 4. Defendant Williams held a hearing and denied Plaintiff's application. See id. After

trial, Plaintiff was convicted of criminal sale of a controlled substance in the third degree (two

counts) and criminal possession of a controlled substance in the third degree (two counts).

See id. On appeal, Plaintiff raised the disqualification argument. See id. Defendants, New

York State Appellate Court Judges McCarthy, Lynch, Devine, Clark, and Pritzker, affirmed

Plaintiff's conviction and defendant Hon. Janet DiFiore denied his application f or leave to

appeal to the New York State Court of Appeals. See Compl. at 4-5. In the original

Complaint, Plaintiff sought injunctive relief in the form of an order directing the "New York

Court of Appeals to hear and apply correct legal analysis" and a judgment declaring

defendants' actions unconstitutional. See id. at 9.

        Upon review, and as discussed at length in the September Order, the Court concluded

that Plaintiff's Fourteenth Amendment claims did not survive initial review based upon the

doctrine of judicial immunity. See generally, Dkt. No. 7. The Court declined to convert

Plaintiff's action into a petition for habeas corpus relief.2 See id. at 9.


        1
          The legal standard governing the dismissal of a pleading for failure to state a claim pursuant to 28
U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) was discussed at length in the September Order and will not
be restated here. See Dkt. No. 7 at 2-4.
        2
            In the Amended Complaint, Plaintiff clearly states that the submission is "not a plea for Habeas
relief[.]" Am. Compl. at 2.

                                                         2
        Upon review of the Amended Complaint, the Court finds that Plaintiff has failed to

remedy the pleading deficiencies identified in the September Order. The Amended

Complaint includes no new factual allegations against defendants and the allegations are

substantially the same as those in the Complaint reviewed in the September Order.

Compare Compl., with Am. Compl. Additionally, the Amended Complaint contains the same

requests for relief. See id.

        As a result, the Court finds that Plaintiff has not alleged facts in the Amended

Complaint which plausibly suggests that Plaintiff is entitled to relief. As a result, and for the

reasons set forth in the September Order, this action is dismissed. See 28 U.S.C.

§ 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1).

III.    CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that the Amended Complaint (Dkt. No. 8) is DISMISSED without

prejudice in accordance with 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1); and

it is further

        ORDERED that the Clerk shall enter judgment accordingly; and it is further

        ORDERED that the Clerk shall serve a copy of this Decision and Order on Plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

November 13, 2018
Albany, New York




                                                 3
